MEMORANDUM **
Nevada state prisoner Dwight Hanzy appeals pro se from the district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction by guilty plea for burglary, grand larceny, and possession of stolen property. We have jurisdiction pursuant to 28 U.S.C. § 2253.
Hanzy contends that his guilty plea was not knowing or voluntary because he was not competent and because his counsel was ineffective. Based on our review of the record, we conclude that the state court’s decision — i.e., that there was no reasonable doubt as to Hanzy’s competency and that his counsel was not ineffective — was not contrary to or an unreasonable application of clearly established federal law and was not based on an unreasonable determination of the facts in light of the evidence presented in the state court proceedings. See 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 7, 123 S.Ct. 362, 154 L.Ed.2d 263 (2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *989courts of this circuit except as provided by Ninth Circuit Rule 36-3.